Citation Nr: 0411350	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right eye 
disorder, to include chorioretinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from February 1956 to August 
1957.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Although the August 2002 rating decision and September 2002 
Statement of the Case reflect that the RO considered the issue of 
entitlement to service connection for chorioretinitis, right eye, 
on the merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this 
reason, the Board has listed the issue on the title page as to 
this matter as whether new and material evidence has been 
submitted to reopen the claim for service connection for a right 
eye disorder, to include chorioretinitis.

For reasons which will become apparent, the issues of entitlement 
to service connection for a right eye disorder, to include 
chorioretinitis, will be the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a right eye disorder was 
denied by a March 1999 rating decision.  

2.  Evidence submitted since the March 1999 rating decision is so 
significant, by itself and in connection with evidence previously 
assembled, that it must be considered in order to fairly 
adjudicate the claim.



CONCLUSIONS OF LAW

1.  The March 1999 rating decision which denied entitlement to 
service connection for a right eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the March 1999 rating decision is new 
and material, and the appellant's claim of entitlement to service 
connection for a right eye disorder, to include chorioretinitis, 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the veteran's claim 
of service connection for a right eye disorder.  

As will be discussed in greater detail, the Board finds that new 
and material evidence has been submitted and that the claim should 
be reopened.  The Board also finds that additional evidentiary 
development is necessary before this claim can be adjudicated on 
the merits.  This development will be discussed in greater detail 
in the remand portion of this document.  

Analysis

The veteran is seeking service connection for a right eye 
disorder.  Specifically, he claims that his right eye was injured 
as a result of boxing during his period of military service.  He 
states that he was treated for right eye complaints in service and 
he continues to experience ongoing right eye problems to the 
present.  

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  

Under the revised provisions of 38 C.F.R. § 3.156(a), which are 
effective in this case because the veteran's claim was received 
subsequent to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

In this case, the RO denied the veteran's initial claim for 
service connection for a right eye disorder in a November 1997 
rating decision.  In this decision, the RO noted that a right eye 
disorder existed prior to service and there was no evidence that 
the condition permanently worsened as a result of service.  The 
veteran was notified of this decision in November 1997 but did not 
appeal within the following year.  Accordingly, the November 1997 
rating decision is final under 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

As a result of the veteran's requests to reopen his claim in 
January and February 1999, the RO adjudicated this claim in a 
March 1999 rating decision and determined that new and material 
evidence had not been submitted to reopen the claim.  The RO 
essentially concluded that the veteran had failed to submit any 
evidence showing that his right eye disorder was either incurred 
in or aggravated by his active military service.  This decision 
was also not appealed within one year, and became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thereafter, in March 2002, the veteran submitted a statement 
indicating that he wished to reopen his claim of service 
connection for a right eye disorder.  

Evidence received subsequent to the March 1999 rating decision 
consists of VA outpatient treatment records which include a 
November 2000 optometry note.  This optometry note includes an 
assessment of macular scar with severely decreased vision OD 
(right eye) - longstanding.  While this assessment is not specific 
as to the initial onset of the veteran's right eye disorder, it is 
readily apparent that the characterization of this disorder as 
"longstanding" suggests that the veteran's current right eye 
disorder may date back to service.  

The Board finds that this new evidence relates to an unestablished 
fact necessary to support the claim, as there is now an indication 
of a causal relationship between a current right eye disorder and 
service.  As such, this evidence raises a reasonable possibility 
of substantiating his claim.  Accordingly, this evidence is "new 
and material" under the revised provisions of 38 C.F.R. § 
3.156(a), and the claim is reopened.  

Having reopened the claim, the Board has first considered whether 
de novo Board action is appropriate at this time.  However, as 
indicated below, the Board has preliminarily determined that 
additional development is necessary.  A final Board decision on 
this claim will therefore not be issued until such development is 
completed.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right eye disorder, to 
include chorioretinitis, is reopened; to this extent only, the 
appeal is granted.


REMAND

Having reopened the veteran's claim of service connection for a 
right eye disorder, to include chorioretinitis, the Board finds 
that additional evidentiary development is necessary with respect 
to that claim.  

Specifically, the veteran's February 1956 enlistment examination 
report reflects an abnormal ophthalmoscopic evaluation and 
includes a note of old chorioretinitis, right eye - inactive.  In 
addition, service records show that the veteran was hospitalized 
in January 1957 for chorioretinitis, right eye, cause 
undetermined.  The hospitalization report reflects that the 
veteran's chorioretinitis existed prior to service and notes that 
the veteran reported that his vision had become poor subsequent to 
his involvement in a fight in July 1956 and as a result of his 
participation in a boxing match in December 1956.  The 
hospitalization report also includes the examiner's comment that 
the veteran's visual acuity was probably 20/200 in the right eye 
at the time of induction and that there had been no change in his 
visual acuity while in service.  

Post service medical records include an October 1957 report of VA 
examination which reflects visual acuity of 20/400 in the right 
eye.  Significantly, this examination report does not contain an 
opinion as to whether the veteran's right eye disorder was 
aggravated as a result of the veteran's period of military 
service.  

Nevertheless, the RO denied service connection for a right eye 
disorder, noting that there is no evidence of aggravation of this 
disorder during service.  In this regard, it is noted that the 
question of whether the right eye was aggravated during the 
veteran's period of military service is a medical determination 
which must be made from the record, without resort to independent 
medical judgment by the RO.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Given the veteran's service medical records and the right eye 
visual acuity noted upon VA examination in October 1957, within 
one year following service, the Board finds that a VA examination 
addressing the etiology of the veteran's current right eye 
impairment is "necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the appellant has been 
advised of (a) the information and evidence not of record that is 
necessary to substantiate her claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should take appropriate steps to contact the appellant 
in order to request that he identify the names, addresses, and 
approximate dates of treatment for all VA and non-VA health care 
providers who have treated him for eye complaints since service.  
After obtaining any necessary authorization from the appellant, 
the RO should attempt to obtain copies of pertinent treatment 
records identified by the appellant in response to this request, 
which have not been previously secured.  

3.  When the above records, if any, have been secured and 
associated with the claims folder, the RO should schedule the 
veteran for a comprehensive VA examination by the appropriate 
specialists to determine the nature and etiology of any current 
right eye disability, to include chorioretinitis.  The claims 
folder must be furnished to the examiner for review in connection 
with the examination.  All necessary diagnostic tests should be 
completed and all pertinent symptomatology and findings should be 
reported in detail.  The examiner is requested to offer an opinion 
with supporting analysis as to whether it is at least as likely as 
not that a right eye disability, to include chorioretinitis, is 
related to the veteran's period of military service.  In addition, 
the examiner is requested to provide an opinion as to whether any 
right eye disorder which existed prior to enlistment was 
aggravated (a chronic worsening of the underlying condition versus 
temporary flare-ups of symptoms) as a result of disease or injury 
sustained during service and if so, whether such increase in 
severity was beyond the natural progress of the disease.  A 
complete rationale for all opinions expressed should be provided.  
If the examiner is unable to provide the requested opinion without 
resorting to speculation, it should be so stated.

4.  After completion of the above and any additional development 
deemed necessary, the RO should review the issue on appeal, with 
consideration of all applicable laws and regulations.  If the 
issue on appeal remains denied, the appellant and his 
representative should be furnished with an appropriate 
supplemental statement of the case and afforded the opportunity to 
respond.  The case should then be returned to the Board for 
further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



